 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ETUATE SEKONA,                                      No. 2:16-CV-0517-JAM-DMC-P
12                        Plaintiff,
13            v.                                          ORDER
14    F. CUSTINO, et al.,
15                        Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s renewed motion for the appointment of

19   counsel (ECF No. 124).

20                  The United States Supreme Court has ruled that district courts lack authority to

21   require counsel to represent indigent prisoners in § 1983 cases. See Mallard v. United States Dist.

22   Court, 490 U.S. 296, 298 (1989). In certain exceptional circumstances, the court may request the

23   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). See Terrell v. Brewer, 935

24   F.2d 1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

25   A finding of “exceptional circumstances” requires an evaluation of both the likelihood of success

26   on the merits and the ability of the plaintiff to articulate his claims on his own in light of the

27   complexity of the legal issues involved. See Terrell, 935 F.2d at 1017. Neither factor is

28   dispositive and both must be viewed together before reaching a decision. See id. In Terrell, the
                                                         1
 1   Ninth Circuit concluded the district court did not abuse its discretion with respect to appointment

 2   of counsel because:

 3                  . . . Terrell demonstrated sufficient writing ability and legal knowledge to
                    articulate his claim. The facts he alleged and the issues he raised were not
 4                  of substantial complexity. The compelling evidence against Terrell made it
                    extremely unlikely that he would succeed on the merits.
 5
                    Id. at 1017.
 6

 7                  In the present case, the court does not at this time find the required exceptional

 8   circumstances. The claims raised in this case – an Eighth Amendment safety claim and a due

 9   process claim – are not complex legally or factually. As to success on the merits, plaintiff has not

10   made any showing of a likelihood that he will prevail. In this regard, the court notes cross-

11   motions for summary judgment have been filed and are pending. Specifically, plaintiff was able

12   to file an opposition to defendants’ motion and filed his own motion for summary judgment

13   without the assistance of counsel. Plaintiff does not otherwise cite in his current motion any

14   circumstances, exceptional or otherwise, warranting the appointment of counsel.

15                  Accordingly, IT IS HEREBY ORDERED that plaintiff’s request for the

16   appointment of counsel (ECF No. 124) is denied.

17

18   Dated: June 27, 2019
                                                           ____________________________________
19                                                         DENNIS M. COTA
20                                                         UNITED STATES MAGISTRATE JUDGE

21

22

23

24

25

26
27

28
                                                       2
